Citation Nr: 1042981	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder. 

2.  Entitlement to service connection for recurrent actinic 
keratosis and residuals of basal cell carcinoma.

3.  Entitlement to service connection for headaches, to include 
as secondary to service-connected low back and bilateral knee 
disabilities.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected PTSD 
and/or low back and bilateral knee disabilities.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD and/or low back 
and bilateral knee disabilities. 

6.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected low back 
and bilateral knee disabilities.

7.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD), to include entitlement to a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran has served in the National Guard of Alabama and the 
U.S. Army Reserve, including periods of active duty for training 
(ACDUTRA) from May 2, 1967 to September 2, 1967 and September 12, 
1987 to September 26, 1987.  He was also called to active duty in 
the Persian Gulf from December 6, 1990 to June 21, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.  Upon receipt of 
additional evidence the RO issued a second rating decision 
continuing the previous denial on all issues.

In September 2010, a hearing was held before the undersigned 
Veterans Law Judge.  

The Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thus, the RO adjudicated the 
Veteran's claims for service connection as due to undiagnosed 
illness.  However, in his June 2007 formal appeal and at his 
September 2010 hearing the Veteran stated that he did not intend 
to file for service connection on these grounds.  Rather, he 
clarified that he is seeking service connection on the basis that 
these currently diagnosed disorders were either incurred in 
service or are secondary to other disorders incurred in service.  
As such, the Board will limit its adjudication of the claims for 
service connection, to exclude the basis of an undiagnosed 
illness.  

There are several claims that have been filed by the 
Veteran or raised by the record for which no rating 
decision has been issued, to include a petition to reopen 
claims for service connection of hyperhidrosis/skin 
disorder of the hands and for a pulmonary disorder; 
service connection for chronic fatigue and fibromyalgia, 
including as due to undiagnosed illness from exposure to 
noxious substances during service in the Persian Gulf; and 
entitlement to increased ratings for low back and left and 
right knee disorders.  These claims are referred to the RO 
for appropriate action. 

The issues of entitlement to an initial rating greater than 30 
percent for PTSD, to include entitlement to a TDIU; whether new 
and material evidence has been presented to reopen a claim for 
service connection for a bilateral shoulder disorder; and 
entitlement to service connection for GERD, hypertension, and a 
bilateral hip disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent actinic keratosis and residuals of 
basal cell carcinoma were incurred in, or caused by, his military 
service. 

2.  The Veteran's headaches are due to or related to his service-
connected bilateral knee and lumbar spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
actinic keratosis and residuals of basal cell carcinoma have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for 
headaches, to include as secondary to service-connected bilateral 
knee and lumbar spine disabilities, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

This decision grants service connection for the Veteran's 
cancerous and precancerous skin disorders and service connection 
for headaches.  As such, this decision represents a complete 
grant of the benefits sought on appeal as to those issues, and 
any deficiency in VA's compliance is deemed to be harmless error.  


II.  Service Connection

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  

The Veteran contends that he currently suffers from skin 
disorders and headaches as a result of his military service.  
Specifically, he asserts that his headaches are secondary to the 
medication prescribed for his service-connected left and right 
knee disabilities, and that service connection for his basal cell 
carcinoma and actinic keratosis is justified on a direct basis as 
a result of exposure to wind and sun while serving in the Persian 
Gulf.  

Service treatment records do not show complaints of or treatment 
for headaches or skin disorders, and the Veteran does not contend 
that any of those disorders had their onset during active 
service.  As such, service connection on the basis of a chronic 
condition in service with present manifestations of the same 
disease or based on credible lay or medical evidence of 
continuous symptomatology under 
38 C.F.R. § 3.303(a) and (b) cannot be established.  However, as 
stated above, if the evidence shows the existence of a present 
disability and (1) a causal relationship between that disability 
and a disease or injury incurred or aggravated during service or 
(2) that the present disability was caused by or aggravated by a 
service-connected disability, service connection may be granted 
under the general VA compensation entitlement system.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310; Shedden, 
381 F.3d at 1166-67; Allen, 7 Vet. App. at 448.  

The Veteran contends that he currently suffers from skin 
disorders due to sun and wind exposure in the Persian Gulf.   The 
Veteran's private treatment records show an extensive history of 
skin cancer and precancerous conditions.  The Veteran was 
diagnosed with basal cell carcinoma in July 1999 and December 
2002.  Private treatment records show a history of recurrent 
actinic keratosis, which was most recently diagnosed at the May 
2005 VA examination.  Private treatment records dated July 2005 
show a history of squamous cell carcinoma, and biopsies performed 
in December 2006, June 2007, and July 2008 all resulted in a 
diagnoses of squamous cell carcinoma. 

The Veteran's DD-214 and other service personnel records confirm 
service in the Persian Gulf from December 1990 to June 1991 as an 
administrative specialist.  In consideration of this evidence in 
conjunction with the Veteran's credible statements asserting sun 
and wind exposure, the Board concedes sun and wind exposure 
during service in the Persian Gulf.  In June 2005, the Veteran's 
private physician submitted a statement asserting that the skin 
cancer and precancerous skin disorders were caused by exposure to 
the sun and wind during his military service in Desert Shield and 
Desert Storm.  Pathology reports completed by the same physician, 
dated June 1996, July 1999, and December 2002, also indicate that 
the conditions were caused by exposure to sun and wind over a 
lifetime, although no particular time period is noted.  
Conversely, in May 2005, the VA examiner determined that the 
Veteran's actinic keratosis was caused by the natural aging 
process and his daily habit of sitting by the pool.  

The Board finds that the probative value of the positive opinion 
of the Veteran's private physician outweighs the negative opinion 
of the VA examiner with regard to the Veteran's history of skin 
cancer and current actinic keratosis.  The Veteran's private 
physician has treated his skin conditions continuously since 1996 
and is therefore more likely to be familiar with his entire 
medical history and the particular facts of the Veteran's case.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) (holding that it is the 
responsibility of the Board to assess the credibility and weight 
given to the evidence where there are several medical opinions of 
record evaluating the relationship between the Veteran's current 
disabilities and service).  

Therefore, as the Veteran is has a currently diagnosed disorder 
of recurrent actinic keratosis and a history of basal cell 
carcinoma, service treatment are consistent with exposure to sun 
and wind during service, and the medical evidence shows a link 
between the Veteran's sun and wind exposure during service and 
his current skin disorders of actinic keratosis and his history 
of basal cell carcinoma, the Board finds that the Veteran's 
cancerous and precancerous skin disorders are related to service. 

The Veteran also contends that he suffers from headaches due to 
either his service-connected back and knee disabilities or the 
medication prescribed for those conditions.  In May 2005, the VA 
examiner diagnosed the Veteran with headaches and provided the 
opinion that they were most likely musculoskeletal or a reaction 
to the medications prescribed for the pain resulting from the 
Veteran's orthopedic conditions.   Resolving all doubt in favor 
of the Veteran, the Board finds that as one of the two possible 
causes listed by the VA examiner is clearly linked to the 
Veteran's service-connected conditions, the competent medical 
evidence of record, on balance, tends to show that the Veteran's 
headaches are caused by his service-connected knee and back 
disabilities.  There is no contradictory evidence of record and 
the Board finds no other reason to discount the positive evidence 
for lack of probative value or otherwise.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), Evans v. West, 12 Vet. App. 
22, 26 (1998).  Therefore, service connection for headaches is 
granted as secondary to the Veteran's service-connected lower 
back and knee disabilities.  



ORDER

Service connection for actinic keratosis and residuals of basal 
cell carcinoma is granted.

Service connection for headaches, to include as secondary to 
service-connected lower back and bilateral knee disabilities, is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran contends that his service-connected posttraumatic 
stress disorder is more severe than reflected by his current 30 
percent rating.  Specifically, he contends that he is entitled to 
a 50 percent rating due to the impact his PTSD has had on his 
life and relationships.  However, the claim for an initial higher 
rating for PTSD cannot be adjudicated at this time as relevant 
evidence is absent from the claims folder.  At his September 2010 
hearing, the Veteran reported that he was assigned a GAF score of 
50 at a VA psychological evaluation for purposes of treatment in 
May 2010.  In October 2010, the Veteran submitted VA mental 
health progress notes dated from November 2008 to May 2010, but 
the records are incomplete.  Therefore, upon remand, VA should 
obtain the Veteran's complete VA mental health records.  He 
should also be afforded a current VA examination.

The Veteran served in the National Guard of Alabama and the U.S. 
Army Reserve from 1967 to 1996.  On remand, efforts should be 
made to obtain his complete service treatment records from this 
service.  

At the September 2010 hearing, the Veteran asserted that that he 
was diagnosed with hypertension in 2001 or 2002 and that his 
primary VA physcian at the Shoals Area Clinic in Sheffield, 
Alabama, told him that his hypertension was due to his PTSD or 
pain medication prescribed for his service-connected knee 
conditions.  However, there are no VA treatment records for 
hypertension from this facility during this date range in the 
record, and no indication that any attempt was made to obtain 
treatment records for hypertension from Shoals Clinic from 2001 
to 2002.  Therefore, upon remand, the RO should attempt to obtain 
the Veteran's complete VA treatment records before the Board 
renders a decision in this case.  A medical opinion should also 
be obtained.

Additionally, the Veteran submitted selected VA treatment records 
dated from September 2009 to May 2010.  Upon remand, an effort 
should be also be made to obtain all of the Veteran's recent VA 
treatment records from all treatment facilities, dated from May 
2007.

The Board also finds that the Veteran's September 2010 hearing 
testimony, wherein he indicated that he retired early due to his 
back, knee, and PTSD symptoms, raised the issue of entitlement to 
a TDIU as a component of the claim for an initial rating in 
excess of 30 percent on appeal.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  Since entitlement to a TDIU is part of the 
Veteran's increased rating claim, the proper remedy here is for 
the Board to remand, rather than refer, the TDIU component of the 
increased rating issue to the agency of original jurisdiction 
(AOJ) for proper development and adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  
This letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  The 
notice should also indicate what information or evidence should 
be provided by the Veteran and what information or evidence VA 
will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The Veteran should also be provided with a VA examination to 
determine the cause of his GERD.  He contends that he suffers 
from GERD due to PTSD and/or the pain medication prescribed for 
his service-connected knee and back disabilities.  In May 2005, a 
VA examiner diagnosed the Veteran with GERD, and noted that his 
reflux started in 2003 after the Veteran began taking Feldene for 
his knee joint pain.  The Veteran has also taken Oxycodone, 
Salsalate, and morphine for his knee pain.  See September 2010 
hearing transcript.  Additionally, VA treatment records from 
February 1993 show that the Veteran was prescribed Zantac to 
alleviate the symptoms he was having from taking Indocin for his 
knee pain.  Treatment records from May 1990 show that the Veteran 
was also prescribed Feldene at this time.  As such, the evidence 
in the record is lacking in specificity, but suggests that the 
Veteran's GERD may be associated with the medication prescribed 
for his service-connected knee disorder.  Therefore, the appeal 
should be remanded in order to provide the Veteran with an 
appropriate VA medical examination in order to obtain an opinion 
on the etiology of his GERD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
held that when an appellant files a timely NOD and there is no 
issuance of a statement of the case (SOC), the Board should 
remand, rather than refer, the issue to the RO for the issuance 
of an SOC.  In a June 2005 rating decision, the RO denied service 
connection for joint pain of the bilateral hips.  The Veteran 
submitted a NOD, contending that he should granted service 
connection for his left and right hip as secondary to his 
service-connected back and knee disabilities in March 2006.  
However, this issue was not addressed in the May 2007 SOC and 
must be remanded to the RO so an SOC may be issued. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case concerning 
the Veteran's disagreement with the June 2005 
rating decision denying service connection 
for a bilateral hip disorder, to include as 
secondary to service connected low back and 
bilateral knee disabilities.  The Veteran 
should be informed that a timely substantive 
appeal must be filed to perfect his appeal as 
to this issue.  

2.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU component of the claim 
on appeal.  This notice must indicate what 
information or evidence the Veteran should 
provide, and of what information or evidence 
VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

3.  Make arrangements to obtain the Veteran's 
complete treatment records related to his 
service in the National Guard of Alabama and 
the U.S. Army Reserve from 1967 to 1996.  
Also, ensure that the Veteran's complete 
treatment records from his period of active 
duty from December 6, 1990 to June 21, 1991 
have been obtained. 

4.  Make arrangements to obtain the Veteran's 
recent VA treatment records from the VA 
Medical Center in Birmingham, Alabama, or the 
Shoals Area (Florence) VA Clinic in Sheffield, 
Alabama, dated since May 2007.  The Board is 
particularly interested in the May 2010 
psychological evaluation.  If these records 
are not available, a negative reply must be 
provided.  

5.  Make arrangements to obtain the Veteran's 
complete VA treatment records for hypertension 
dated from 2001 to 2002 from the Shoals Area 
(Florence) VA Clinic in Sheffield, Alabama.  
If these records are not available, a negative 
reply must be provided

6.  Thereafter, schedule the Veteran for a VA 
gastrointestinal examination.  The Veteran's 
claims file and a copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated studies should be conducted, and 
all findings reported in detail. 

The examiner is requested to provide an 
opinion as to the diagnosis of any 
gastrointestinal disorder found to be present, 
to include GERD.

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that any current gastrointestinal 
disorder was (a) caused or (b) aggravated by 
the Veteran's service-connected PTSD and/or 
medication prescribed for his service-
connected back and knee disabilities (i.e., 
Feldene, Oxycodone, Salsalate, and morphine, 
and Indocin).

A rationale for all conclusions reached should 
be provided.

7.  Schedule the Veteran for a VA 
cardiovascular examination.  The Veteran's 
claims file and a copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated studies should be conducted, and 
all findings reported in detail. 

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's hypertension 
was (a) caused or (b) aggravated by his 
service-connected PTSD and/or medication 
prescribed for his service-connected back and 
knee disabilities (i.e., Feldene, Oxycodone, 
Salsalate, and morphine, and Indocin).

A rationale for all conclusions reached should 
be provided.

8.  Schedule the Veteran for a VA psychiatric 
examination. The claims folder should be 
provided to the examiner for review.  All 
indicated tests should be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, if 
any, of the Veteran's PTSD on his social and 
industrial adaptability. The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the Veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV) and 
explain the significance of the score.

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities (PTSD, 
headaches, actinic keratosis and residuals of 
basal cell carcinoma, arthritis of the right 
knee, arthritis of the left knee, and 
degenerative disc disease of the lumbar 
spine), either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation. 
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities. 

A rationale for all conclusions reached should 
be provided.

9.  Review the medical opinions obtained to 
ensure that the remand directives have been 
accomplished, and should return the case to 
the examiner(s) if all questions posed are not 
answered.  

10.  Finally, readjudicate the claims on 
appeal, including the claim of entitlement to 
TDIU as a component of the Veteran's claim of 
entitlement to a higher initial evaluation for 
PTSD.  If the benefits sought on appeal are 
not granted, issue the Veteran and his 
representative a supplemental statement of the 
case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


